Action by plaintiff to recover damages for personal injuries sustained as the result of a collision between the automobile of defendant Stoller, in which she was riding, and the bus of the other defendant. On appeal by defendant Stoller, judgment in favor of plaintiff unanimously affirmed, with costs to plaintiff as against defendant Stoller. On appeal by plaintiff, judgment, in so far as it is in favor of defendant Brooklyn Bus Corporation, and order unanimously affirmed, with costs to that defendant as against plaintiff. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ.